Title: From John Adams to David Ramsay, 2 December 1802
From: Adams, John
To: Ramsay, David



Dear Sir
Quincy 2 December 1802

You may very justly be surprised to receive under this date my acknowledgment & thanks for your review of the improvements, progress & state of medicine in the eighteenth century. The truth is I could never find time to read it till yesterday when I had much pleasure in the perusal of it & I sincerely think it a very valuable acquisition to American Literature. Medicine anatomy chemistry & various branches of natural history have received great improvements in the eighteenth century but the first philosophy and the second philosophy I fear have had a retrograde motion. La Harpe has promised us a volume of history of the philosophy of the eighteenth century which I wait with impatience to receive. Instead of advancement we shall see a restoration of the drunken reveries of Epicurus and the mad ravings, however beautiful the verse, of Lucretius
In relating the institutions for the benefits of the deaf and dumb, you have omitted the Abbe l’Epee, who was the first inventor & the most influential propagator of these benevolent improvements. I often visited his academy at Paris and had great delight in the happiness of fifty or an hundred of these unfortunate fellow creatures. I sent to America before me & brought home with me a copy of his book, entitled "La veritable maniere d’instruire les sourds & muets" in which the science as I believe was first taught
There is another inaccuracy of so little importance as scarcely to merit notice—but as it relates to me I may be allowed to mention it. Dr Zabdiel Boylston the first practitioner of inoculation for the small pox in all the British empire was not my ancestor but a younger brother of my grand father Peter Boylston of Brooklyne
I am Sir with great esteem your obliged hum Serv
